STONE, J.
The paper offered in evidence in this case is more than an agreement of partnership, or joint adventure. It gives to Jackson “a lien on the produce of said farm, and upon the stock and mules on said farm,” to secure the payment of Appleby’s notes given for part purchase of the property. A further stipulation is, that Jackson “is authorized to control the crops grown on said farm, exclusively, and to sell the cotton.” These features of the agreement constitute it a “ conveyance to secure a debt,” and authorized its registration ; and being duly acknowledged, certified, and recorded according to law, it was admissible in evidence, without further proof of its execution. — Rev. Code, §§ 1543, 1548, 1554, 1561.
2. The contract being evidence for one purpose, the City Court did not err in receiving it in evidence. — 1 Brick. Dig. 810, §§ 98, 99.
3. The contract, giving to Jackson the exclusive right to control and sell the cotton, in effect arms him with the right and power of a mortgagee; and he may maintain an action *603in his own name for recovery of the cotton. Less than this would not give him control, or tbe power to effect a sale. A right to the present possession of personal chattels will support an action of detinue. — 1 Brick. Dig. 572, §§ 7, 8, 9, 10, 17, 19.
4. "With the exception of the written contract, defining the several rights of Jackson and Appleby, all the testimony in this cause was oral. The right of plaintiff to recover was dependent on several questions of fact. Among these questions were the inquiries — first, whether the cotton in controversy was grown on the said Jackson plantation, after the making of the contract read in evidence; and, second, whether the cotton was in the possession of defendants when the suit was brought. Both these questions of fact it was necessary for the jury to find, before they could render a verdict in favor of plaintiff for the cotton. There should also have been proof of value, before the jury would be authorized to assess the alternate value of the cotton. The record declares that it contains all the evidence, and there is nothing said about value. There is no point made, however, on the question of value. The court instructed the jury to find for the plaintiff, if they found, “from the evidence, that these six bales of cotton were raised on the Jackson plantation.” This charge brought the investigations of tfie jury within toó narrow a compass. The other material facts, dependent on oral proof, should also have been submitted to the jury. — -1 Brick. Dig. 341, §§ 80, 85, 86; Bev. Code, §2678.
For this error, the judgment of the City Court is reversed, and the cause remanded.